849 F.2d 609
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Beatrice MILTON, Plaintiff-appellant,v.John DEMPSEY, Director of Michigan Dep't of Social Services;S. Martin Taylor, Director of Michigan EmploymentSec. Comm'n, Defendants-appellees.
No. 87-1569.
United States Court of Appeals, Sixth Circuit.
June 21, 1988.

Before ENGEL, Chief Judge, MERRITT and KRUPANSKY, Circuit Judges.
PER CURIAM.


1
The plaintiff-appellant, Beatrice Milton (appellant), appealed the decision of the district court denying her petition for an award of attorney's fees against the above-named defendants under 42 U.S.C. Sec. 1988.


2
After reviewing the briefs and record in its entirety, this court concludes that the district court correctly determined that the appellant had failed to allege a cognizable cause of action under 42 U.S.C. Sec. 1983, and was therefore not entitled to an award of attorney's fees under Sec. 1988.  Accordingly, we affirm the decision of the district court for the reasons stated in the opinion of Judge Miles of May 29, 1987.